Citation Nr: 1232303	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) disability evaluation for status post fracture of the 3rd, 4th, and 5th fingers of the right (dominant) hand. 

2.  Entitlement to service connection for a lumbar spine disorder.  

3.  Entitlement to service connection for the residuals of a head injury.

4.  Entitlement to service connection for a left ankle disorder with skin irritation, claimed as due to Agent Orange exposure. 

5.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for intervertebral disc syndrome of the cervical spine, status post C4-5-6 fusion has been received.

6.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a skin disorder of the right ankle and thigh has been received.

7.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for residuals of a right ankle injury has been received.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from April 1974 to August 1975.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, a Travel Board hearing was conducted at the RO; a transcript of that hearing has been associated with the claims file.  The Board thereafter remanded the case for additional development; the case has now been returned to the Board for appellate review.

The Veterans Law Judge who conducted the May 2009 Travel Board hearing is no longer employed at the Board.  In April 2012, the Board sent a letter to the appellant to notify him of this and of his right to another Board hearing pursuant to 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  The appellant responded in April 2012, and stated that he did not wish to appear at a Board hearing.  As there are no outstanding hearing requests, the case is ready for appellate review.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  Throughout the rating period on appeal, the impairment of the right middle, ring and little fingers has included pain, some decrease in grip strength and an inability to move the fingers closer than 1.25 inches (in.) at worst to the transverse crease of the palm.

3.  Throughout the course of this appeal, there has been no physical or radiographic evidence of right 3rd, 4th or 5th finger ankylosis or of bony involvement proximal to the proximal interphalangeal joint or of any degenerative disease/arthritis.  

4.  Throughout the course of this appeal, the right third finger disability has not been equivalent to an amputation at the proximal interphalangeal joint or proximal thereto.

5.  Throughout the course of this appeal, the right fourth finger disability has not been equivalent to an amputation at the proximal interphalangeal joint or proximal thereto.

6.  Throughout the course of this appeal, the right fifth finger disability has not been equivalent to an amputation at the proximal interphalangeal joint or proximal thereto.

7.  There is no evidence of any head injury or disease during service and no residuals of any such claimed injury were clinically shown within one year of the appellant's discharge from service or at any time up to the present.

8.  There is no competent evidence to establish a nexus between any in-service incident and the claimed head injury residuals.

9.  The period of war for the Vietnam era ran from August 5, 1964 through May 7, 1975, inclusive.

10.  The appellant has reported herbicide exposure while stationed in Vietnam between January 1975 and August 1975.

11.  The appellant did not have service in the Republic of Vietnam during the Vietnam era, and exposure to Agent Orange or other herbicidal agents is not presumed.

12.  The appellant's left ankle skin disorder was not shown during service, or within a year following discharge from service.

13.  There is no competent evidence to establish a nexus between any in-service incident and the claimed left ankle disorder, to include skin irritation.

14.  Service connection for a cervical spine disorder was denied in a March 2005 rating decision; notice was given to the appellant that same month, but he did not initiate or complete the procedural steps required to appeal the denial.

15.  The evidence received since the March 2005 rating decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

16.  Service connection for a skin disorder of the right thigh and ankle was denied in a March 1988 rating decision; notice was given to the appellant that same month, but he did not initiate or complete the procedural steps required to appeal the denial.

17.  The evidence received since the March 1988 rating decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.

18.  Service connection for a right ankle disorder was originally denied in a March 1988 rating decision; notice was given to the appellant that same month, but he did not initiate or complete the procedural steps required to appeal the denial.

19.  The appellant's request to reopen his claim for service connection for a right ankle disorder was denied in a January 2003 rating decision; notice was given to the appellant that same month, but he did not initiate or complete the procedural steps required to appeal the denial.

20.  The evidence received since the January 2003 rating decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but not more, have been met for the right (major) hand disability involving the 3rd, 4th and 5th fingers - specifically for limitation of motion of the long finger.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 4.40, 4.41, 4.45, 4.59, 4.68, 4.71, 4.71(a), Diagnostic Codes 5141, 5218, 5222, 5226, 5227, 5229, 5230 (2011).

2.  The criteria for service connection for a head disorder, including as residual to head injury, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1116, 1154, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.309, 3.310 (2011).

3.  The criteria for service connection for a left ankle skin disorder, to include as presumptively due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The March 2005 rating decision that denied the appellant's claim of entitlement to service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

5.  Additional evidence submitted subsequent to the March 2005 rating decision that denied the appellant's claim for service connection for a cervical spine disorder is not new and material and does not serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).

6.  The March 1988 rating decision that denied the appellant's claim of entitlement to service connection for a skin disorder of the right ankle and thigh is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

7.  Additional evidence submitted subsequent to the March 1988 rating decision that denied the appellant's claim for service connection for a skin disorder of the right ankle and thigh is not new and material and does not serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).

8.  The January 2003 rating decision that denied the reopening of the appellant's claim of entitlement to service connection for a right ankle disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

9.  Additional evidence submitted subsequent to the January 2003 rating decision that denied the appellant's claim for service connection for a right ankle disorder is not new and material and does not serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA provided notice relating to the increased rating claim and the service connection claims in letters dated in October 2006, and March 2007 (prior to the May 2007 denial).  These letters also included the information required by the Dingess case.  Additional notice was provided in letters sent to the appellant in February 2009, April 2010, and May 2011.  The increased rating claim and the service connection claims were subsequently readjudicated in the January 2008 Statement of the Case (SOC) and in the April 2012 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the appellant was provided notice in letters dated in April 2010 and May 2011 (after the issuance of the May 2007 rating decision that denied the appellant's three new and material evidence claims).  However, the appellant's three new and material evidence claims were subsequently readjudicated in the April 2012 Supplemental Statement of the Case (SSOC).  Mayfield, 444 F.3d at 1333.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for the cervical spine disorder, the right lower extremity skin disorder and the right ankle disorder found insufficient in the previous denial.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the RO also readjudicated the case by way of the SSOC issued in April 2012.

The April 2010 VA letter and the May 2011 VA letter informed the Veteran of the types of evidence needed to substantiate his cervical spine disorder, right lower extremity skin disorder and right ankle disorder service connection claims and of its duty to assist him in substantiating his service connection claims.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the May 2007 rating decision and the January 2008 SOC, along with the April 2012 SSOC, explained the bases for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant evidence identified by the appellant relative to his various claims has been obtained and associated with the claims file.  In addition, neither the appellant nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his various claims, and to respond to VA notices.  Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  In any case, such notice was supplied in RO letters issued in October 2006, March 2007, April 2010, and May 2011.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores, 580 F.3d at 1270.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant was afforded the opportunity to provide testimony to the Board in May 2009, and private and VA medical treatment records have been associated with the claims file.  The claims file includes the May 2002 decision of the Army Board for Correction of Military Records and related documents.  The appellant's records from the Social Security Administration (SSA) pertaining to his claims for disability benefits have also been associated with the claims file.  The RO arranged for VA medical examinations in April 2007, and May 2010.  Taken together, those examinations are adequate for adjudication purposes as, in each case, the examiner obtained a reported history from the Veteran and conducted a thorough physical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The appellant was advised of the opinions and had the opportunity to respond.  He has not identified any other pertinent evidence that remains outstanding.  

Thus, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  The appellant was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide.  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the April 2010 Board remand, the appellant was scheduled for a VA examination in September 2011.  VA also obtained the appellant's SSA records and the appellant was provided with Kent notice as to his new and material evidence claims.  Therefore, substantial compliance has been achieved.

Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on his various claims at this time.  Accordingly, the Board will address the merits of the appellant's claims.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased Rating Claim

During his May 2009 Travel Board hearing the appellant testified that he was hardly able to lift anything because his three fingers were killing him all the time.  He said that he was unable to pick up things using those fingers and that he was unable to grab and hold things with his right hand.  The appellant further testified that the pain in his fingers was constant every day.  He said that his fingers were stiff all of the time and that he was unable to bend those fingers very much - only halfway to the palm.  The appellant stated that cold really bothered his fingers and that he had problems with driving due to his fingers.

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which provided that a veteran may not be rated separately for the described conditions.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.  In this regard, muscle injury ratings will not be combined with peripheral nerve paralysis ratings for the same part, unless affecting entirely different functions.  38 C.F.R. § 4.55(a).  In this case, the appellant's disability is manifested by limitation of motion of the third, fourth and fifth fingers of the right hand.

Pursuant to regulatory provisions, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is x-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Code, a 10 percent rating is for assignment for two or more minor joint groups.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In addition, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on x-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ratings for functional impairment of the upper extremities depend on which extremity is the major extremity, i.e., the one predominantly used by the individual.  Only one extremity is considered to be major and a person is presumed to be right-handed unless there is evidence of left-handedness.  38 C.F.R. § 4.69.  Review of the evidence reveals that the appellant was noted to be right-handed during his April 2007 VA medical examination.  Thus, the rating for the right hand is to be made on the basis of the right upper extremity being the major extremity.  

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a , for digits II through V, the MCP joint has a range of motion of zero to 90 degrees of flexion, the PIP joint has a range of motion of zero to 100 degrees of flexion, and the DIP joint has a range of motion of zero to 70 or 80 degrees of flexion.  The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the combined rating for the overall third, fourth and fifth finger disability at issue must not exceed a 40 percent evaluation for amputation of the long, ring and little finger of the major hand.  38 C.F.R. § 4.71a , Diagnostic Code 5141. 

The appellant has been assigned a noncompensable rating for the residuals of his fractured third, fourth and fifth fingers of the right hand (major).  There are various diagnostic codes which address finger disabilities, including codes for individual fingers and codes for combinations of fingers.  Under Diagnostic Code 5218, which evaluates unfavorable ankylosis of three digits of one hand, an evaluation of 30 percent is assigned when there is unfavorable ankylosis of the long, ring and little fingers.  Pursuant to Diagnostic Code 5222, an evaluation of 20 percent is assigned when there is favorable ankylosis of the long, ring and little fingers.  In addition, under Diagnostic Code 5226, favorable or unfavorable ankylosis of the middle (long) finger alone warrants a 10 percent evaluation.  Under Diagnostic Code 5227, ankylosis of any other finger warrants a noncompensable evaluation.  

Limitation of motion of individual digits is addressed in Diagnostic Codes 5228-5230.  Under Diagnostic Code 5229, a 10 percent evaluation is authorized if the gap between the fingertip and the proximal transverse crease of the palm is one inch (2.5 cm) or more with the finger flexed to the extent possible or if extension is limited by more than 30 degrees.  Limitation of motion of the index or long finger warrants a noncompensable evaluation if the gap between the fingertip and the proximal transverse crease of the palm is less than one inch (2.5 cm) with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  Under Diagnostic Code 5230, limitation of motion of the ring or little finger is considered noncompensably disabling.  38 C.F.R. § 4.71a.

There are rules that apply in evaluating the severity of ankylosis or limitation of motion of single or multiple digits of the hand. For instance, for the index, long and ring fingers, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed to 30 degrees and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Joints in these positions are considered in a favorable position.  For such fingers, the MCP joint has a range of zero to 90 degrees of flexion; the PIP joint has a range of zero to 100 degrees of flexion; and the DIP joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Note (1) preceding Diagnostic Code 5216.

When two or more digits of the same hand are affected by any combination of amputation, ankylosis or limitation of motion, the disability is to be rated at that level that best represents the overall disability, i.e., amputation, unfavorable ankylosis, favorable ankylosis, or limitation of motion, assigning the higher level of evaluation when the level of disability is equally balanced between two levels.  38 C.F.R. § 4.71a, Note (2) preceding Diagnostic Code 5216.

Ankylosis of both the MCP and PIP joints, with either joint in extension or in extreme flexion, is to be rated as amputation.  Ankylosis of both the MCP and PIP joints, even though each is individually in a favorable position, is to be rated as unfavorable ankylosis.  With only one joint in a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches (5.1 cms) of the median transverse fold of the palm.  If possible, such ankylosis should be rated as favorable; if not possible, such ankylosis should be rated as unfavorable.  38 C.F.R. § 4.71a, Note (3) preceding Diagnostic Code 5216. 

Review of the medical evidence of record reveals that a March 2005 VA x-ray of the appellant's right hand was within normal limits.  The appellant was afforded a VA medical examination in April 2007; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of continuous pain and stiffness in his fingers since the in-service injury.  He said that the pain was 9/10 and that he was unable to work fully for the prior ten years because of his fingers.  The appellant reported difficulty with gripping, grabbing, and holding objects.  He said he had problems with lifting or carrying anything bulky or heavy.  He also reported that his symptoms escalated with weather changes, cold and repetitive use of the fingers.  On physical examination, the appellant was noted to be right hand dominant.  The examiner was able to completely flex the fingers of the appellant's right hand so that the tips of the fingers could touch the proximal palmar crease; this passive motion led to complaints of pain from the appellant.  On active movement, there was a gap of one-and-a-quarter inches; the appellant said that the restriction of movement was due to pain. The examiner used a dynamometer to measure grip and pinch strength; grip strength was 50 pounds on the right compared to 80 pounds on the left and pinch strength was 17 pounds on the right compared to 22 pounds on the left.  Repetitive gripping with flexion and extension of the fingers did not cause any additional functional impairment.  Radiographic examination of the right hand was normal.  Neurological testing (nerve conduction study and electromyography) revealed incidental electrodiagnostic evidence consistent with bilateral carpal tunnel syndrome.  After reviewing the appellant's claims file, a neurologist stated that there was no evidence of any objective neurologic abnormality that could be related to the service-connected injury.

The appellant was afforded another VA medical examination in May 2010; he complained of pain and soreness with colder weather.  The appellant reported a decrease in overall hand strength but he denied any decrease in hand dexterity.  On physical examination, the appellant exhibited normal movement of the DIP, PIP and MP joints of the long finger, the ring finger and the little finger.  The examiner stated that the appellant did not have ankylosis of any digit; there was no deformity of any digit, either.  The appellant exhibited decreased strength for pushing, pulling and twisting.  His grip strength (by dynamometer) was 45 pounds of pressure.  The appellant did not have decreased dexterity for twisting, pointing, writing, touching or expression.  Radiographic examination of the right hand was normal.

Only the appellant's third (long), fourth (ring) and fifth (little) fingers are service-connected, and he does not contend, nor does the evidence show, that any other digit on the right hand is ankylosed or limited in motion as a result of his service-connected residuals of fractured third, fourth and fifth fingers of the right hand.  In addition, the evidence of record does not reveal the existence of any ankylosis (favorable or unfavorable) of the appellant's right long, ring or little fingers.  Therefore, Diagnostic Codes 5218, 5219,5222, 5223, 5226 and 5227 are not for application.  

However, a 10 percent evaluation is warranted for limitation of motion of the long (middle) finger under Diagnostic Code 5229.  This is the maximum rating available for this code.  As previously noted, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).  ). As such, the pain experienced on motion has been considered in assigning this 10 percent evaluation.

Furthermore, a compensable rating is not warranted for the limitation of motion of the ring or little fingers.  A zero percent evaluation is the only rating available for such limitation of motion pursuant to Diagnostic Code 5230.

The Board finds that a rating in excess of 10 percent for the appellant's residuals of fractured third, fourth and fifth fingers of the right hand is not warranted.  In reaching this determination, the Board finds it significant that the record contains no evidence of unfavorable or favorable ankylosis of the right long and/or ring and/or little fingers.  Even taking pain on motion into consideration, as required by DeLuca, the appellant has demonstrated full extension and some flexion of the MCP, PIP, and DIP joints of the long, ring and little fingers of the right hand.  As such, while the record does show that the appellant has some pain in the long, ring and little fingers with motion; a diminished range of motion in those fingers; and decreased grip strength in the right hand, given his range of motion findings, the evidence of records simply fails to show that he has either favorable or unfavorable ankylosis of any of the joints in the right long and/or ring and/or little finger.  Moreover, as discussed above, insofar as the appellant is only service-connected for his right long, ring and little fingers, and because the evidence does not show that any other digits on his right hand are ankylosed or limited in motion as a result of his service-connected residuals of fractured third, fourth and fifth fingers of the right hand, a higher rating based on unfavorable ankylosis of other digits of the right hand is not warranted in this case.

Further, the Board has considered whether the severity of the appellant's residuals of the fractured third, fourth and fifth fingers of the right hand equates to amputation of these digits.  However, the Board finds that, because the medical evidence fails to show that the appellant's right long and/or ring and/or little finger is ankylosed at the MCP and PIP joints, or that there is rotation or angulation of the bone of the right long and/or ring and/or little finger, there is no basis for finding that the severity of his residuals of fractured third, fourth and fifth fingers of the right hand equates to amputation.  In this regard, the Board notes that x-rays of the appellant's right hand at the time of the March 2005, April 2007, and May 2010 VA examination showed a normal right hand with no significant deformity. 

The Board has also considered whether the appellant is entitled to a higher rating by rating his right long, ring and little fingers separately under 38 C.F.R. § 4.71a, Diagnostic Code 5229 or Diagnostic Code 5230.  In this regard, the Board notes that, pursuant to Note (5) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, where there is limitation of motion of two or more digits, each digit should be evaluated separately and the evaluations combined.  Significantly, however, under Diagnostic Code 5227, which rates ankylosis of individual digits, the maximum, and indeed, the only rating available for favorable or unfavorable ankylosis of the ring or little finger, is a noncompensable rating.  Similarly, under Diagnostic Code 5230, which rates limitation of motion individual digits, the maximum, and indeed, the only rating for any limitation of motion of the ring or little finger is a noncompensable evaluation.  As such, the appellant's 10 percent rating assigned above under Diagnostic Code 5229 is the maximum rating available to him by evaluating his right long, ring and little fingers separately under Diagnostic Codes 5229 and 5230 and combining the ratings.

Regarding interference with the overall function of the appellant's right hand, the Board acknowledges that both the VA examiners noted that the appellant has decreased grip strength.  However, there is no evidence of any incapacitating episodes due to multiple finger disability and the appellant was able to accomplish some pushing, pulling and twisting with his right hand.  As such, while the evidence of record does show that the appellant's service-connected third, fourth and fifth finger disability has resulted in some interference in use of the right hand (i.e., decreased grip and some decreased strength for pushing, pulling and twisting), this interference appears to be due to the limited motion of his long, ring and little fingers.  However, as discussed above, the appellant has been granted a 10 percent disability rating for his limitation of motion of the right long finger under Diagnostic Code 5229.  As such, to assign a separate rating for interference of use of the hand based on limitation of motion of the right long, ring and little fingers under a different diagnostic code would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping). 

In addition to considering the orthopedic manifestations of the appellant's right third, fourth and fifth finger disability, VA regulations also require that consideration be given to any objective neurologic abnormalities associated with this disability, which are to be evaluated separately under an appropriate diagnostic code.  However, neurologic examination of the appellant's right hand was accomplished in May 2010, and no neurological abnormality related to the fractured fingers was diagnosed by the examining neurologist.

Additionally, the Board has considered whether a separate rating for arthritis of the right long, ring and little fingers is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by x-ray findings are to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated as noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In this case, however, x-rays taken at the time of the March 2005, April 2007, and May 2010 VA examinations failed to show degenerative or traumatic arthritis, and instead revealed a normal right hand with normal mineralization, no soft tissue swelling, and no fracture or dislocation.  Moreover, as discussed above, the appellant is now in receipt of a 10 percent disability rating based on limitation of motion with pain and functional loss of the middle finger under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  As such, to assign a separate rating for arthritis on the basis of limitation of motion under a different diagnostic code would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  As such, a separate rating for arthritis under Diagnostic Code 5003 is not warranted in this case.  

Notwithstanding the above discussion, an increased evaluation for the right hand disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Referral for extraschedular rating is warranted where the level of disability is not contemplated by the rating schedule and the disability picture exhibits other related factors showing unusual or exceptional disability picture.  See Thun v. Peake, 22 Vet.App. 111, 115-16 (2008).  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id. 

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right hand disability.  The competent medical evidence of record shows that his disability is primarily manifested by pain and limitation of motion.  The applicable diagnostic codes used to rate the disability provide for ratings based on limitation of motion and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 

The Board acknowledges that the appellant, in advancing this appeal, believes that his right hand fingers disability has been more severe than the assigned disability rating reflects.  He maintains that he experiences problems with his daily activities that are due to that disability.  

Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the appellant's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the right hand fingers disability on appeal.  

The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of this disability.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to the right hand fingers disability since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence does not support assignment of any higher rating for the right hand fingers disability.  The findings needed for the next higher evaluation in excess of 10 percent for the right hand fingers disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 10 percent for the right hand fingers disability under the schedular criteria, the benefit of the doubt doctrine is inapplicable.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating due to individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, an initial rating is not at issue and evidence of unemployability due to the disability of the three fingers of the right hand has not been presented.

Finally, in light of the holding in Fenderson, the Board has considered whether the appellant is entitled to a "staged" rating for his right hand disability.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the right hand disability.  Based upon the record, the Board finds that at no time during the claim/appellate period has the right hand disability on appeal been more disabling than as currently rated.

B.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Claims for service connection must be reviewed to determine whether service connection can be established on any basis.  Certain listed diseases will be considered to have been incurred in service if manifest to a degree of 10 percent or more within the presumptive period following the date of separation from service even though there is no evidence of such disease during service.  38 C.F.R. § 3.307.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can also be competent and sufficient to establish a diagnosis and nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

1.  Head injury residuals

The appellant testified at his May 2009 Travel Board hearing that he worked in tanks while he was in service and that he was constantly being hit on the top of his head.  He reported that he wore a Kevlar helmet during these described occurrences of head trauma and that he had not sought any medical treatment.  The appellant did not describe what the residuals of these incidents were.

In his June 1977 VA Form 21-526, the appellant did not include any mention of any problem with his head or skull.  In his July 1987 VA Form 21-526, the appellant again made no mention of any head injury residuals.  Nor did he report any head trauma in the VA Form 21-526 he submitted in May 1994, or in the one he submitted in January 2002.  In June 2004, his representative submitted claims for service connection but there was no mention of any problems due to head trauma.  The appellant's first mention of hitting the top of his head on the inside of tanks occurred in July 2006; however, he did not specify what residuals he had from this.  

Review of the appellant's service medical records reveals that he underwent a service entrance examination in October 1975.  No head or skull disorder or condition was noted.  In July 1975, the appellant underwent a service separation examination.  Again, head or skull disorder or condition was noted.

Review of the appellant's VA treatment records, dated between 2000 and 2007, does not reveal any complaints of, diagnosis of, or treatment for any head trauma disorder or residuals.  A September 2000 history and physical report states that the appellant's review of systems was negative for frequent or severe headaches as well as past trauma.  In addition, in connection with his anticoagulant therapy, the appellant was often queried about headaches which he repeatedly denied experiencing.  Private medical treatment reports, dated in 1989-1990, 1995 and 2002, also do not include any mention of any problems or complaints having to do with the head.  For example, in a December 1989 report from the appellant's private neurosurgeon to the State Compensation Insurance Fund, the appellant's cranial nerves were described as intact.  His cortical sensory testing was intact and his cerebellar testing was intact.  On physical examination, there were no deformities and there was no tenderness in the skull.  In a February 1990 history and physical report, the appellant was described as having a normal head and he did not report any complaints relating to his head.  The April 1991 SSA Administrative Law Judge (ALJ) decision did not include any mention of any impairment relating to the appellant's head.  In addition, no report from any VA medical examination conducted between September 1987 and April 2007, includes any mention of any head or skull disorder; no examiner diagnosed any headache disorder or noted any head or skull pathology.  

The appellant was afforded a VA medical examination in May 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant reported incurring a head injury in late 1974; he said that as part of his duties as a tank gunner, he would stand inside a moving tank and that he would repeatedly hit his head on the roof of the tank due to jostling caused by movement of the tank.  He also said that he had headaches and that he was given Tylenol as needed.  The appellant stated that his head felt heavy.  On physical examination, the appellant's cranial nerves were intact.  His cerebellar examination was normal and there was no evidence of chorea.  The examiner concluded that the appellant's claimed headaches were less likely than not related to the repeated hitting of the head on the roof of the tank because the service medical records were negative for any complaints relating to the head.

As previously noted, to establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The appellant has contended that he currently has problems with his head that are related to his active service, including as a result of blows to the top of his head.  However, there is no clinical evidence of record intimating in any way that the appellant currently has any diagnosed head pathology whatsoever and there is no radiographic evidence of record that establishes the existence of any skull damage.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Because the totality of the medical and nonmedical evidence of record shows that the appellant's claimed head injury residuals cannot be said to be related to service by way of direct incurrence or by manifestation within the presumptive period, or as secondary to any service-connected disability, the Board concludes that the claim for entitlement to service connection for any such head trauma residuals must be denied.  Thus, the evidence of record is not in equipoise on the question of whether the appellant's claimed pathology due to head trauma should be service connected.

The Board has considered the appellant's testimony and written statements submitted in support of his argument that he has residuals from head injuries that occurred while he was on active duty.  To the extent that his statements represent evidence of symptomatology, without more, the appellant's statements are not competent evidence of a diagnosis of said head injury disorder, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The appellant has presented his own statements regarding the proper diagnosis of his head injury condition and he has also presented his own statements about the development of his claimed head injury pathology as being etiologically related to his military service.  However, the record does not show that he is a medical professional, with the training and expertise to provide clinical findings regarding the existence of any head injury pathology, or its etiologic relationship to his service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  However, neurologic disease requires specialized training and examination for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, the appellant's statements do not constitute competent medical evidence for the purposes of showing the existence of a diagnosis or a nexus between the claimed disorder and any incident of his service.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, the Board cannot give decisive probative weight to the opinions of the appellant as to the etiology of any claimed pathology because he is not qualified to offer such opinions. 

In addition, the appellant has not provided any information about his head injury problems other than stating that he has headaches.  Such lack of information coupled with a lack of any clinical findings of a headache disorder or any other associated neurological pathology undermines the veracity of his statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds the appellant's statements to be facially implausible and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the appellant's statements asserting the existence of head injury pathology lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As there is no clinical evidence of the existence of any pathology residual to the claimed head trauma, the appellant has failed to carry his burden with regard to an essential element of his claim of entitlement to service connection for the residuals of head injury and his claim must be denied.  38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for residuals of head injury.  As such, the evidence is insufficient to support a grant of service connection for any such disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's head injury residuals claim, and thus the benefit-of-the-doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

2.  Left ankle with skin irritation claim, to include as due to herbicide exposure

In a written statement he submitted to VA in July 2006, the appellant stated that he had served for one week in Vietnam in July 1975.  He further stated that he had been in Saigon and that he had been in areas exposed to Agent Orange.  The appellant subsequently reported, in a written statement he submitted in February 2007, that his pending claim for the left ankle should be classified as a claim for chloracne.  During his May 2009 Travel Board hearing, the appellant testified that he had been in Vietnam from January 1975 to August 1975, and that he had been stationed in Saigon as a tank gunner.  He further testified that he had been diagnosed with pain and swelling right after discharge and that this had been diagnosed as eczema that was from Agent Orange exposure.  The appellant stated that his skin condition was now diagnosed as a blood disease called a dermatitis that he got over in Vietnam.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Secretary of VA, however, has reiterated on several occasions that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 75 Fed. Reg. 81,332 (Dec. 27, 2010). 

The Agent Orange Act of 1991 requires that when the Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, the NAS issued VETERANS AND AGENT ORANGE: UPDATE 2010 (UPDATE 2010).  The attached notice explains a determination made by the Secretary, based upon UPDATE 2010 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for various following health outcomes including circulatory disorders other than ischemic heart disease.  

The Board notes that the appellant is currently diagnosed with stasis dermatitis of the left lower extremity which is not one of the diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  The medical evidence of record indicates that the condition is associated with the appellant's deep vein thrombosis (DVT) condition.  

However, the appellant does contend that he served in Vietnam and that therefore, exposure to herbicides should be presumed, see 38 C.F.R. § 3.307(a)(6)(iii).  But review of the appellant's service personnel records reveals that the only foreign service the appellant had took place between August 1974 and August 1975, when he was stationed in Germany.  Furthermore, the appellant reported in his January 2002 VA Form 21-526 that he did not serve in Vietnam.

In addition, as defined by statute and regulation, the Vietnam era began August 5, 1964 and ended May 7, 1975, inclusive.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).  The appellant could not have served in Vietnam after May 7, 1975.  

Therefore, both his July 2006 written statement to the effect that he served in Vietnam for one week in July 1975, and his May 2009 Travel Board testimony to the effect that he served in Vietnam from January 1975 through August 1975, are inherently incredible.  As such, the appellant's left ankle disorder with skin irritation cannot be the result of any claimed herbicide exposure in Vietnam.  

Review of the appellant's service medical treatment records includes no mention of any diagnosis of any left ankle problem, including skin irritation and no mention of any treatment for stasis dermatitis during his active service.  No such pathology was noted at the time of the appellant's service separation examination in July 1975.  Further, the record does not contain medical evidence linking the appellant's left ankle stasis dermatitis to any incident of service.  In fact, the underlying etiologic cause, DVT, was denied in an unappealed rating decision that was issued in March 2005.

As noted, direct service connection can be established by showing that a claimed disorder was incurred or aggravated during service, which includes the burden of tracing causation to a condition or event during service.  Combee, supra.  In order to prevail on direct service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran may still be entitled to a grant of service connection on a direct basis if it can be shown that a condition had its onset during his military service, or became manifest to a compensable degree within one year of his separation from such service.  See Combee, supra.  As to the appellant's claim for a left ankle disorder or any of the claimed associated skin symptoms, there is no medical evidence of record to establish that he complained of, or was treated for, any such problem(s) while he was on active duty.  There is no evidence of record that the appellant experienced any such left ankle/skin disorder to a compensable degree within one year of his separation from service in August 1975.  The claimed left ankle skin condition is not documented in the clinical evidence of record until approximately 1995 -  almost 20 years after the appellant's discharge from service in August 1975.  

There is no evidence of record that the appellant was clinically noted to have any left ankle condition, including any skin irritation, until many years after service; the diagnosis of venous pooling was first documented after 1990.  Furthermore, there is no competent medical opinion that etiologically links the claimed left ankle disorder or any current skin symptoms associated with the left ankle to any aspect of the appellant's active military duty.  Nothing in the current record attributes the appellant's left ankle pathology to any incident of service.

The Board notes that chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, there is no medical evidence of record in this case to establish a nexus between any in-service incident and any claimed left ankle-related symptom.

Thus, the evidence preponderates against the claims of direct service connection for any left ankle pathology, including any skin condition.  The evidence does not support a finding of any related claimed disorder to a compensable degree within the first post-service year, and no medical nexus evidence supports a finding of service connection for any such pathology on a presumptive basis.  In addition, no probative medical nexus evidence supports a finding of direct service connection for any such pathology.  

The Board finds that the appellant's statements with respect to his self-diagnosis of a skin disease related to herbicide exposure in Vietnam, assuming he is competent to make such a self-diagnosis, are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  This is so because the objective evidence of record utterly destroys the Veteran's credibility about his claimed service in Vietnam, particularly in relation to his claims for monetary benefits.  For these reasons, the Veteran's statements are deemed not credible.  

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed left ankle disorder was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the left ankle pathology.  As such, the evidence is insufficient to support a grant of service connection.

For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's left ankle disorder (including skin irritation) service connection claim on any theory of service connection.  Because the preponderance of the evidence is against this service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C.  New and Material Evidence Claims

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  
The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

1.  Cervical spine claim

The appellant submitted a claim for a cervical spine disorder in June 2004.  That claim was denied in a March 2005 rating decision.  The basis of the denial was that the service medical records were devoid of any mention of complaints of a cervical spine problem or treatment for a cervical spine disorder.  In addition, the claim was denied because the evidence did not show a relationship between the currently diagnosed cervical spine intervertebral disk syndrome and the appellant's active military service.  The appellant was notified of the denial by means of a notice letter issued on March 25, 2005.  Thereafter there was no communication from the appellant until July 26, 2006.

The March 2005 rating decision, in which the appellant's cervical spine disorder service connection claim was finally disallowed, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his cervical spine disorder within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The March 2005 rating decision is also the last time the appellant's cervical spine disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the March 2005 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a cervical spine disorder was denied in essence because his service medical records did not indicate that any diagnosed cervical spine condition existed during service or within one year of service separation and because the medical evidence of record did not reveal the existence of any relationship between service and the current cervical spine condition; any new and material evidence must relate to this.

The evidence considered by the RO in making its March 2005 decision included such evidence as the appellant's DD Form 214; his service medical treatment records; his June 1977, July 1987, May 1994, and January 2002 applications for benefits; the reports from the VA medical examinations conducted in September 1987, and July 2002; the reports from VA treatment rendered between 2000 and 2004; and private medical records dated between 2003 and 2004.  The evidence added to the record subsequent to the issuance of the March 2005 rating decision includes written statements from the appellant and his representatives; VA treatment records dated between 2005 and 2007; the reports from the VA medical examinations conducted in April 2007, and May 2010; SSA records including the reports of private medical treatment rendered in 1989-1990, 1995 and 2002, and the April 1991 ALJ decision; the appellant's service personnel records; documents from the May 2002 determination by the Army Board for Correction of Military Records; and the appellant's May 2009 Travel Board testimony.

The appellant's service medical treatment records do not reflect any complaints of, or treatment for, any cervical spine disorder.  In July 1975, the appellant underwent a service separation examination and no cervical spine disorder was noted.  

Post-service, the appellant submitted VA Forms 21-526 in June 1977, July 1987, May 1994, and January 2002; none of these applications includes any mention of a cervical spine disorder.  The appellant was afforded a VA medical examination in September 1987; the appellant did not complain of any neck problems.  On medical examination, the appellant's exhibited normal motion of the head, face and neck.  There were no abnormalities.  The VA treatment records dated between 2000 and 2004 indicate that the appellant was treated for degenerative disc disease and osteoarthritis of the cervical spine in 2003 and 2004.  An April 2004 treatment note stated that the appellant had reported first experiencing neck problems approximately one year before when he "woke up one morning and there it was."  Private medical treatment records indicate that the appellant underwent neck surgery in June 2004.  

The appellant testified at his May 2009 Travel Board hearing that he has a titanium plate in his neck.  He said that he did not do anything after service that would involve neck deterioration.  The appellant further testified that he sought treatment in 2003 after his right arm went numb and that he underwent neck surgery in 2004.  He said that he had been told by his doctor that he had deterioration of the bones in his neck.  He also said that he had limitation of motion of his cervical spine.

The May 2002 determination by the Army Board for Correction of Military Records was added to the evidence of record in May 2010, along with the appellant's service personnel records.  The appellant was seeking to have his hardship discharge changed to a medical discharge.  He stated that he had had trouble with his right leg ever since his discharge from the Army, but he did not make any mention of any problems with his neck or cervical spine.

The appellant was afforded a VA medical examination in May 2010; the examiner reviewed the claims file and the appellant's medical records.  After this review and after examining the appellant, the examiner concluded that the appellant's neck pain was less likely than not caused by or a result of any incident of service such as head trauma.  The examiner noted that the appellant's service medical records were negative for any neck complaints.

SSA records were added to the claims file in March 2012.  The appellant was awarded SSA disability benefits in an ALJ decision issued in April 1991.  The ALJ found that the appellant was disabled due to his low back disorder.  There was no mention of any neck disorder.  Furthermore, private medical records dated in 1989 and 1990 do not include any diagnosis of a cervical spine disorder.  In a December 1989 report from a private neurosurgeon to the State Compensation Insurance Fund, the appellant was described as having a normal range of motion of the neck.  A March 1995 report generated by the MDSI Physician Group for the Disability Determination Service did not include any mention of any cervical spine disorder.  

The SSA documents include medical records that indicate that, in March 2002, the appellant was treated at a private hospital for whiplash sustained in a motor vehicle accident that took place on March 1, 2002.  Radiographic examination of the appellant's cervical spine at that time revealed the presence of narrowing at the C4-6 disc spaces with a small spur off the inferior endplate of C5.  

The appellant has contended that he currently has cervical spine problems that are related to his active service.  These contentions merely reiterate his prior arguments.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  In addition, there is no clinical evidence of record intimating in any way that the appellant's currently demonstrated cervical spine pathology is related to any incident of service.  

As previously noted, service connection for a cervical spine disorder has been denied in essence because the service medical treatment records contain no mention of any diagnosis of, or treatment for, any cervical spine disorder and because there is no nexus opinion relating the cervical spine pathology to service.  Any new and material evidence must relate to this.  The evidence added to the record since March 2005 does not address or contradict the reasoning offered in support of the original March 2005 rating decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in March 2005.  The newly received evidence merely demonstrates that the appellant continues to maintain that he has pathology of the cervical spine that is related to his service in the Army.  It has no direct bearing on the issue of entitlement to service connection for claimed cervical spine disorder, and therefore, said evidence is not material. 

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the March 2005 rating decision does not provide relevant information demonstrating that the appellant's cervical spine pathology is related to some incident of his active military service.  No competent medical opinion on this point has been received since the March 2005 rating decision.  

For the reasons set forth above, none of the evidence added to the record since the March 2005 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a cervical spine disorder.  Therefore, the March 2005 rating decision remains final, and the claim of entitlement to service connection for a cervical spine disorder may not be reopened.

2.  Right lower extremity skin claim and right ankle claim

The appellant first submitted a claim for service connection for eczema of the right thigh and ankle and for the right ankle itself in July 1987.  Those claims were denied in a January 1988 rating decision.  The bases of the denials were that the evidence did not show a relationship between the currently diagnosed skin disorder and the appellant's active military service and that the in-service right ankle strain was acute and transitory.  The appellant was notified of the denials by means of a notice letter issued in March 1988.  Thereafter there was no communication from the appellant until May 1994, when he submitted a claim for a broken blood vessel in the right ankle.  An October 1994 letter informed the appellant of the previous denial and the need for new and material evidence.  Thereafter, the claim was denied as reflected in a January 1995 notice letter because the appellant had not submitted any information.  In January 2002, the appellant again raised the right ankle claim.  In a January 2003 rating action, reopening of the right ankle claim was denied; the appellant was notified of the denial in that same month.  Thereafter there was no communication from the appellant until June 2004, when the appellant's representative submitted another right ankle claim.  

The March 1988 rating action, in which the appellant's right lower extremity (RLE) skin claim and his right ankle injury claim were finally disallowed, is final.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claimed disorders within the one-year appeal period either.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

The March 1988 rating decision is also the last time the appellant's RLE skin disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's RLE skin claim may be reopened only if new and material evidence has been secured or presented since the March 1988 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The January 2003 rating decision is the last time the appellant's right ankle disorder claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's right ankle injury claim may be reopened only if new and material evidence has been secured or presented since the January 2003 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for service connection for a RLE skin disorder was denied in essence because the evidence did not reveal the existence of any relationship between service and the current RLE skin condition; any new and material evidence must relate to this.  The reopening of the appellant's claim for service connection for a right ankle injury disorder was denied in essence because the evidence did not reveal the existence of any relationship between service and the current right ankle condition; any new and material evidence must relate to this.  

The evidence considered by the RO in making its March 1988 decision included such evidence as the appellant's DD Form 214; his service medical treatment records; his June 1977 and July 1987 applications for benefits; and the report from the VA medical examination conducted in September 1987.  The evidence added to the record subsequent to the issuance of the March 1988 rating decision includes written statements from the appellant and his representatives; the appellant's July 2002, July 2004, and July 2006 claims for benefits; the reports from VA treatment rendered between 2000 and 2007; private medical records dated between 2003; the reports from the VA medical examinations conducted in March 2005, April 2007, and May 2010; SSA records including the reports of private medical treatment rendered in 1989-1990, 1995 and 2002 and the April 1991 ALJ decision; the appellant's service personnel records; documents from the May 2002 determination by the Army Board for Correction of Military Records; and the appellant's May 2009 Travel Board testimony.

The evidence considered by the RO in making its January 2003 decision included such evidence as the appellant's DD Form 214; his service medical treatment records; his June 1977, July 1987, May 1994, and January 2002 applications for benefits; the reports from the VA medical examinations conducted in September 1987, and July 2002; and the reports from VA treatment rendered between 2000 and 2002.  The evidence added to the record subsequent to the issuance of the January 2003 rating decision includes written statements from the appellant and his representatives; VA treatment records dated between 2002 and 2007; the reports from the VA medical examinations conducted in March 2005, April 2007, and May 2010; private medical records dated between 2003 and 2004; SSA records including the reports of private medical treatment rendered in 1989-1990, 1995 and 2002 and the April 1991 ALJ decision; the appellant's service personnel records; documents from the May 2002 determination by the Army Board for Correction of Military Records; and the appellant's May 2009 Travel Board testimony.

The appellant's service medical treatment records do not reflect any complaints of, or treatment for, any RLE skin disorder.  He was treated for an injury to his right ankle on three occasions in May 1975.  The last visit yielded a notation that there was no discoloration or swelling of the ankle; the assessment was slight sprain.  In July 1975, the appellant underwent a service separation examination and no RLE skin disorder or right ankle disorder was noted.  

Post-service, the appellant submitted VA Forms 21-526 in June 1977, July 1987, May 1994, and January 2002.  The June 1977 application was solely about a right knee claim with no mention of the right ankle or the skin.  The appellant was afforded a VA medical examination in September 1987; the appellant reported that his right ankle was giving him problems.  On medical examination, the examiner noted that the appellant had excoriation of the right ankle and multiple varicoses.  He was described as itching a great deal and having eczematic lesions.  No right ankle abnormalities were observed.  The examiner rendered a diagnosis of eczema of the right ankle and thigh.  The VA treatment records dated between 2000 and 2002 indicate that the appellant was treated for right ankle pain and a skin disorder of the right lower extremity.  A September 2000 history and physical report indicates that the appellant had stated that he had twisted his right ankle in service and that it had caused some pain ever since. On the review of systems, the appellant's skin was noted to be negative for skin disease or lesions.  On physical examination, the appellant's skin was intact without lesions.  He had multiple broken capillaries in his right foot/ankle.  Muskuloskeletally, there were no joint deformities and no tenderness.  The appellant exhibited a full active range of motion of all extremities.  His gait was smooth and coordinated  In May 2001, the appellant was seen in a primary care clinic and he was noted to have scaly plaques over his right lower extremity.  The clinical assessment was right lower extremity lymphedema and history of right ankle injury.  The appellant complained of a persistent ankle rash in June 2002.

The appellant underwent a VA medical examination in July 2002.  He was noted to have an on-the-job injury involving a fall on ice for which he was receiving Workers Compensation and SSA benefits.  After physical examination, diagnoses of venous stasis of the right calf and venous stasis dermatitis of the bilateral lower extremities were rendered.

Private medical treatment records indicate that the appellant was treated for left lower extremity thrombophlebitis in February 2003.  In March 2003, he told his health care provider that he had been diagnosed with eczema by a dermatologist a few years before.  

VA treatment records dated between April 2003 and August 2004 indicate that the appellant was seen in March 2003, and that he reported that he had "broken a bunch of blood vessels in leg in military" and that ever since he had had deep vein thrombosis in both legs" with his legs being discolored and hurting ever since.  

VA treatment records dated between July 2005 and October 2006 indicate that the appellant was seen by a dermatologist in August 2006.  This dermatologist thought that the appellant had served in Vietnam.  The clinical assessment was bilateral stasis dermatitis.  The dermatologist explained the correlation between smoking and poor circulation to the appellant.  Later that month, the appellant was again advised to stop using tobacco products.

The appellant's VA doctor wrote a request for a dermatology consultation in January 2007.  The doctor wanted the appellant to be checked for chloracne or other acneform disease.

The appellant testified at his May 2009 Travel Board hearing that he had been diagnosed with pain and swelling right after discharge and that a doctor had diagnosed it as part of Agent Orange.  He said that the doctor had thought it was eczema but it was something called a dermatitis which was a blood disease that he "got over in Vietnam."  The appellant further testified that he had first noticed eczema of his right thigh and ankle in 1980, and said that he thought it was due to Agent Orange.  He stated that he had not had any problems before service and that, during service, his legs had swelled up with discoloration and bleeding.  He said that he had hurt his right ankle in basic training when he stepped in a hole and twisted his ankle.  The appellant also testified that the right ankle was sprained, that he broke some blood vessels and that it has bothered him ever since service.  He said that he was told at a VA facility approximately one year after service that he had broken blood vessels and swelling of the ankle.  The appellant said that he had been getting SSA disability since 1986, and that he had been treated for blood clots in 1995.

The May 2002 determination by the Army Board for Correction of Military Records was added to the evidence of record in May 2010, along with the appellant's service personnel records.  The appellant was seeking to have his hardship discharge changed to a medical discharge.  He stated that he had had trouble with his right leg ever since his discharge from the Army.  His request was denied.

The appellant was afforded a VA medical examination in May 2010; the examiner reviewed the claims file and the appellant's medical records.  After this review and after examining the appellant, the examiner stated that the appellant's skin changes were the result of vascular issues (DVT) and not the result of external exposure.  The examiner noted that the appellant had worked as a truck driver after service up to 1986, and that truck driving was a high-risk profession for the formation of DVT.

SSA records were added to the claims file in March 2012.  The appellant was awarded SSA disability benefits in an ALJ decision issued in April 1991.  The ALJ found that the appellant was disabled due to his low back disorder.  A March 1995 report generated by the MDSI Physician Group for the Disability Determination Service indicated that the appellant had several mottled patches on his RLE that looked like old venous pooling.

The appellant has contended that he currently has right ankle and RLE skin problems that are related to his active service.  These contentions merely reiterate his prior arguments.  The Board notes that lay statements are not material within the meaning of 38 C.F.R. § 3.156.  See Moray v. Brown, 2 Vet. App. 211, 213-144 (1993).  In addition, there is no clinical evidence of record intimating in any way that the appellant's currently demonstrated RLE pathology is related to any incident of service other than his false claim of exposure to Agent Orange in Vietnam discussed above.  

As previously noted, service connection for a skin disorder of the RLE disorder has been denied in essence because the service medical treatment records contain no mention of any diagnosis of, or treatment for, any such skin disorder and because there is no nexus opinion relating the skin pathology to service.  Any new and material evidence must relate to this.  The evidence added to the record since March 1988 does not address or contradict the reasoning offered in support of the original March 1988 rating decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in March 1988.  The newly received evidence merely demonstrates that the appellant continues to maintain that he has skin pathology of the RLE that is related to his service in the Army.  The evidence of record reflects that the appellant has made a false claim about serving in Vietnam and this false claim does not support his contentions in any way.  The material added to the claims file since the March 1988 denial has no direct bearing on the issue of entitlement to service connection for claimed skin disorder, and therefore, said evidence is not material.  In fact, the underlying etiologic cause of the appellant's diagnosed stasis dermatitis, DVT, was denied in an unappealed rating decision that was issued in March 2005.

Service connection for a right ankle disorder has been denied in essence because the service medical treatment records contain no mention of any diagnosis of, or treatment for, any chronic right ankle disorder, because there was no evidence of any right ankle disorder within one year of service separation and because there is no nexus opinion relating any right ankle orthopedic pathology to service.  Any new and material evidence must relate to this.  The evidence added to the record since January 2003 does not address or contradict the reasoning offered in support of the January 2003 rating decision or the original March 1988 decision.  In other words, it does not tend to support any one of the appellant's contentions in a manner not already shown in January 2003.  The newly received evidence merely demonstrates that the appellant continues to maintain that he has right ankle pathology that is related to his service in the Army.  The evidence of record reflects that the appellant has made a false claim about serving in Vietnam and this false claim does not support his contentions in any way.  The material added to the claims file since the January 2003 denial has no direct bearing on the issue of entitlement to service connection for claimed right ankle disorder, and therefore, said evidence is not material.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The evidence submitted since the March 1988 rating decision does not provide relevant information demonstrating that the appellant's RLE skin pathology is related to some incident of his active military service.  No competent medical opinion on this point has been received since the March 1988 rating decision.  Likewise, the evidence submitted since the January 2003 rating decision does not provide relevant information demonstrating that the appellant currently has any right ankle pathology that is related to some incident of his active military service.  No competent medical opinion on this point has been received since the January 2003 rating decision.  

For the reasons set forth above, none of the evidence added to the record since the March 1988 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a skin disorder of the RLE.  Therefore, the March 1988 rating decision remains final, and the claim of entitlement to service connection for a RLE skin disorder may not be reopened.

Likewise, none of the evidence added to the record since the January 2003 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for a right ankle disorder.  Therefore, the January 2003 rating decision remains final, and the claim of entitlement to service connection for a right ankle disorder may not be reopened.


ORDER

An evaluation of 10 percent, but not more, is granted for the limitation of motion of the right long finger, subject to the laws and regulations governing the award of monetary benefits. 

A compensable evaluation for the right ring and little fingers is denied.

Service connection for the residuals of a head injury is denied.

Service connection for a left ankle disorder with skin irritation is denied.

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for a cervical spine disorder is denied.  

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for a right lower extremity skin disorder is denied.  

New and material evidence having not been submitted, the request to reopen the claim of entitlement to service connection for a right ankle disorder is denied.  

REMAND

A remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2010 Board remand instructed the AMC/RO to adjudicate the appellant's claim of entitlement to service connection on a de novo basis and not on a new and material evidence basis.  However, review of the April 2012 SSOC reveals that the AMC/RO continued to analyze the case under the new and material evidence standard.

As VA never notified the appellant of the apparent denial of service connection for a lumbar spine disorder in its January 1988 rating action, analysis of the lumbar claim on the basis of whether new and material evidence has been submitted is not appropriate.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  On remand, the AMC/RO is to readjudicate the case under the proper legal standard.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including direct service connection, presumptive service connection, secondary service connection and aggravation.  

3.  If the benefit sought on appeal remains denied, provide the appellant and his representative an SSOC, containing notice of all relevant actions taken on the claim for service connection, to include a summary of the evidence and applicable law and regulations considered pertinent to the lumbar spine service connection issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


